Citation Nr: 0605811	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  05-18 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for 
PTSD.  A hearing was scheduled for October 2005.  The veteran 
withdrew his hearing request in September 2005 indicating 
that he could not attend, and that he wished for the Board to 
make a decision with the evidence on file.  


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must (1) inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant of any 
evidence VA will seek to provide; (3) inform the claimant of 
any evidence the claimant is expected to provide; and (4) ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In an October 2004 letter, VA informed the veteran of the 
evidence needed to substantiate his claim and the veteran was 
provided an opportunity to submit such evidence.  The letter 
enumerated evidence received by VA; evidence VA would 
reasonably seek to obtain (including medical records from the 
military, VA Medical Centers, or the Social Security 
Administration); and information and evidence for which the 
veteran was responsible (including records not in the 
possession of a Federal department or agency, and enough 
information to identify and locate records so that VA may 
request them).  The veteran was also asked to provide any 
other evidence or information that supports his claim.   

Additionally, in an April 2005 statement of the case, the RO 
provided the veteran with applicable regulations on VCAA 
notice requirements and VA's duty to assist; notified the 
veteran of pertinent regulations on service connection 
claims; and informed the veteran of reasons why his claim was 
denied.  Thus, the Board finds, consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159 (b), that the RO satisfied the 
notice requirements of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The October 2004 letter provided satisfactory VCAA notice to 
the veteran before issuance of the January 2005 rating 
decision.  The timing and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See generally Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (holding that failure to give 
requisite evidentiary notice prior to a RO decision denying a 
claim required remand, where VA failed to demonstrate that 
lack of such notice was not prejudicial to claimant).  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  

The veteran's service medical records, lay statements from 
the veteran and his wife, and a November 2004 VA examination 
have been associated with the claims file.  According to a 
November 2004 statement (VA Form 21-4138), the veteran 
indicated that he had no other treatment records to submit in 
regard to his claim.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  The Board notes that in January 
2005 and May 2005 statements, and in an October 2005 informal 
hearing presentation submitted by his representative, the 
veteran contends that the November 2004 VA examination was 
insufficient and requested that another examination be 
scheduled.  The Board, upon reviewing the examination report, 
finds that it is sufficient to properly adjudicate present 
matter of whether the veteran has PTSD related to military 
service.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  The record is complete 
and the case is ready for review. 

B. Background and Evidence

The veteran served on active duty from August 1967 to August 
1969.  His personnel records (including Form DD 214) show 
that he received the Bronze Star Medal, the Purple Heart and 
the Combat Infantryman's Badge among other awards and 
decorations for service.

Service medical records, including a January 1967 pre-
induction examination and a July 1969 separation examination, 
give no indication of any psychiatric problems during 
service.  In an August 1969 statement of medical condition, 
the veteran reported no change in his medical condition since 
his July 1969 separation examination.

In a November 2004 VA examination, after examination and 
review of the veteran's records, including his claims file, 
DD-214, and other records, the examiner ultimately found that 
the veteran does not meet the criteria necessary to diagnose 
him with PTSD.  The veteran was diagnosed with dysthymic 
disorder and generalized anxiety disorder, and rule out 
alcohol abuse.  He exhibited mixed personality traits and had 
a Global Assessment of Functioning (GAF) score of 79.  

At the time of the November 2004 VA examination, the veteran 
indicated that his psychiatric symptoms, specifically those 
that he believes to be PTSD, started approximately 48 months 
earlier.  He indicated that he reexperienced combat exposure, 
missions, and fire fights, and that this had led to 
difficulties with sleep and frequent awakening.  The veteran 
reported some intrusive thoughts and some social avoidance.  
He indicated that his symptoms had been intensive over the 
past 4 years and denied periods of remission.  

Regarding his traumatic event and traumatic stressors, the 
veteran indicated that he was in the infantry and was 
involved in multiple missions and fire fights.  The examiner 
stated that he was very vague.  The veteran reported that he 
witnessed death.  The examiner noted again that he was very 
vague.  The veteran indicated that a friend was badly wounded 
and "med-evac'd" out, and that he saw other U.S. and 
Vietnamese soldiers die.  He indicated seeing his first dead 
Vietnamese soldier a few days into being in-country and 
states that he is still bothered by this to date.  The 
veteran stated that he was in close contact with fire fights 
and was down one week due to a leg wound.  The veteran 
indicated that he later found out and was bothered by the 
knowledge that some of the guys he knew in Vietnam did not 
make it out.  When asked to clearly describe his specific 
combat stressor, the veteran generalized, reporting 
experiencing several difficulties, seeing fire fights, etc.  

He denied any significant medical disorders, medical or 
psychiatric hospitalizations; denied seeing a psychiatrist, 
psychologist, or other mental health persons since leaving 
the service, or during service; denied being on any 
medications for any psychological problems; denied any 
history of assaultiveness; and denied any suicide attempts.  

The examiner found in his assessment that the veteran does 
not meet the criteria for PTSD.  He stated that the veteran 
gave soft responses to symptomatology, for example, he was 
general and did not provide evidence of a specific traumatic 
event which would meet DSM-IV criteria A.  The examiner also 
noted that the veteran used the word hyperalert but was not 
able to provide any personal experiences or symptoms to 
substantiate his use of the word, but attempted instead to 
define the word.  The examiner stated that the veteran's use 
of the word appeared rehearsed.  

Regarding other symptoms, the examiner stated that the 
veteran does appear to have some sleep disturbance and some 
recollections to incidents in Vietnam.  The examiner noted 
that the veteran is currently working processing veterans' 
claims, and that the he admitted that his symptoms may be in 
response to empathy to those involved in combat or stressful 
events.  The examiner stated that the veteran does not offer 
symptomatology that would meet the DSM-IV criteria for PTSD; 
however, he does appear to meet the criteria for generalized 
anxiety, depression, and perhaps dysthymia.  

Other than the November 2004 VA examination, the record 
contains no medical evidence of PTSD, symptomatology, or 
complaints of psychological problems after service.  

In September 2004, the RO received a lay statement from the 
veteran, who stated that he knows he has PTSD based on total 
social impairment, depression, anxiety, and constant thoughts 
of combat, and the way it controls his life.  The veteran 
described himself as a loner.  He stated that he avoided 
social settings, did not have any friends, stayed to himself 
at work, did not have a close relationship or contact with 
his seven brothers and sisters, and was critical of everyone.  
The veteran stated that he had nightmares and flashbacks 
about combat, reexperienced combat missions, rarely slept at 
night, and woke up often with thoughts of comrades that died 
or were severely wounded.  He stated that he had learned of 
comrades killed in Vietnam after he left and that he had 
guilty feelings about this loss.  

The veteran stated that he was involved in dozens of 
missions, fire fights, mortar attacks, and combat situations 
in 1968 and he identified three specific stressors.  In 
October 1968, the veteran was in the base camp at Lai Kai and 
in radio contact with one of his division's five-man teams.  
The team was under heavy fire fight, and he heard one member 
state over the radio, "they are all dead and I am dying."  
In another incident, the veteran's team came under small arms 
fire.  He witnessed violent injury to one of his comrades 
which he described in detail, and another man was killed.  
The veteran also described one of his first missions out of 
Lai Kai.  He heard close small arms fire all night.  The next 
morning, he came across a dead Vietnamese soldier on the 
trail.    

The veteran's wife submitted a statement, which was received 
in September 2004, indicating that she believed the veteran's 
Vietnam experience had caused a "delayed stress syndrome."  
She stated that after his return from Vietnam, he was quiet, 
distant, and never spoke about the time spent in Vietnam.  
She stated that early in the marriage they visited a doctor, 
but states, "it seemed obvious that this 'problem was 
unique,'" "not understood," and "had no specific 
treatment."  

The veteran's wife stated that symptoms increased over the 
next 34 years, and that experienced such as a car muffler 
backfiring, helicopters flying above their house, and 4th of 
July would send the veteran into combat alert mode.  She 
stated that she witnessed countless episodes of deep 
depression, rage, sadness, regret, guilt, nightmares, 
irrational incidents, despondence, and grieving, all of which 
she believed were a result of his tour of duty in Vietnam.  
She stated that the veteran distanced himself from his two 
sons, his family, and from her; that it was impossible for 
them to have friends; and that he felt unworthy and too 
depressed to enjoy social gatherings and social events.  She 
stated that life was serious, everyday was a constant 
struggle for normalcy, and they often talked of divorce.  She 
stated that the veteran's current job as a Veteran Service 
Officer reinforced and reminded him on a daily basis of his 
own continuing battles.  



C. Law and Analysis

The veteran is seeking service connection for PTSD.  The 
Board has carefully reviewed the evidence and statements made 
in support of the claim and finds that the preponderance of 
the evidence weighs against the veteran's claim.  Therefore 
service connection cannot be granted.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2005).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence. Hayes v. Brown, 5 Vet. App. 60, 66 (1993). See also 
38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2005).  If VA determines that the veteran engaged in combat 
with the enemy and that his alleged stressor is related to 
combat, then the veteran's lay testimony or statements are 
accepted as conclusive evidence of the occurrence of the 
claimed stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f). No further development or corroborative 
evidence is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.

Personnel records show that the veteran served in Vietnam and 
was awarded the Purple Heart and the Combat Infantryman 
Badge.  The Board finds that the veteran engaged in combat 
with the enemy, and at least one of his stressors identified 
in his lay statement, where the veteran and his team were 
under heavy fire, was combat related.  See Doran v. Brown, 6 
Vet. App. 283 at 288 (1994) (stating that service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.); See also 38 C.F.R. § 
3.304(f) (1993); Zarycki v. Brown, 6 Vet. App. 91 at 97 
(1993).  Further, his identified stressors are consistent 
with the circumstances, conditions, and hardships of the 
veteran's service in Vietnam.  

However, despite conclusive evidence of an in-service 
stressor, the veteran has not been diagnosed with PTSD and no 
medical evidence links his identified stressor to any current 
symptomatology.  In a November 2004 VA examination, the 
examiner found that the veteran does not meet the criteria 
for a PTSD diagnoses.  Service medical records do not 
indicate any psychological problems in service, and the 
record contains no medical evidence of any complaints, 
diagnoses, or treatment for any psychological problems for 34 
years after service.   The Board notes that the veteran's 
wife indicates in her September 2004 statement, that early in 
the marriage they visited a doctor, presumably in regard to 
the veteran's psychological problems. However she is vague in 
regard to what the doctor's opinion was, stating that the 
problem was unique and not understood, and indicated that 
there was no treatment given.  Further, the veteran, during 
his November 2004 VA examination denied any significant 
medical disorders, medical or psychiatric hospitalizations.  
He denied seeing a psychiatrist, psychologist, or other 
mental health persons since leaving the service, or during 
service.  He also denied being on any medications for any 
psychological problems.  

The Board also notes that the veteran was diagnosed with 
dysthymic disorder and generalized anxiety disorder during 
the November 2004 VA examination, however, these 
psychological disorders are not currently at issue in this 
claim.

The veteran has indicated in January 2005 and May 2005 
statements, that he feels the November 2004 VA examination 
was insufficient in regard to his claim for PTSD.  According 
to CAVC, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board. Id.  

In this case, the Board finds that a VA examiner with a Ph. 
D., who has examined the veteran; has reviewed the veteran's 
record, including his claims file, DD-214, and other records; 
and has offered his opinion in accordance with the DSM-IV 
criteria, is fully qualified to offer a probative medical 
opinion in regard to the veteran's claimed PTSD.  The 
examination was thorough and included a detailed report of 
the veteran's medical history and symptomatology.  The 
examiner noted that the veteran was very vague in regard to 
his stressors and symptomatology, and that his use of the 
word hyperalert appeared rehearsed.  Further, the examiner 
stated that the veteran did not offer symptomatology that 
would meet the DSM-IV criteria for diagnoses of PTSD.  

The Board notes that the veteran's wife has submitted lay 
testimony describing symptomatology to what she believes is a 
"delayed stress syndrome" related to the veteran's Vietnam 
experience.  While lay witnesses are generally not competent 
to offer evidence which requires medical knowledge, such as 
opinions regarding medical causation or a diagnosis, they may 
provide competent testimony as to visible symptoms and 
manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  As such, the veteran's wife may offer 
witness testimony as to symptomatology, however this 
testimony fails to establish a diagnosis of PTSD, 
particularly where there is medical evidence to the contrary.  
The Board has also considered the veteran's own claim that he 
has PTSD related to service; however, the veteran, likewise, 
does not possess the medical training and expertise necessary 
to render a medical opinion as to either diagnosis or the 
cause of a psychological disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991). See also 38 C.F.R. § 
3.159(a)(2).  Further, lay witness testimony does not provide 
adequate medical evidence of a nexus between an in-service 
stressor and any observed symptoms.  Id.  



D.  Conclusion

The record provides no competent evidence of a diagnosis of 
PTSD, and no nexus has been established between the veteran's 
claimed symptoms and any in-service event.  Further, the 
record contains competent medical evidence affirming that the 
veteran does not meet the criteria for PTSD.  Therefore, the 
Board concludes the preponderance of the evidence is against 
finding that the veteran has PTSD etiologically related to 
active service.  The appeal is accordingly denied.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for PTSD is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


